Order entered November 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00209-CV

                      FLUOR INTERCONTINENTAL, INC, Appellant

                                                V.

                                  DAVID DAWSON, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-15340
                                            ORDER
       We GRANT the parties’ November 1, 2013 agreed motion for order requiring the court

reporter to file the reporter’s record and ORDER Vielica Dobbins, Official Court Reporter, to

file the record no later than November 15, 2013. Because appellant requested the record

December 20, 2012 and the reporter has failed to comply with our multiple directives to file the

record, arrangements for a substitute reporter must be made, if necessary, as no extensions will

be granted absent exigent circumstances.    See TEX. R. APP. P. 35.3(c).

       We DIRECT the Clerk of the Court to send a copy of this order to (1) Vielica Dobbins

and (2) the Honorable Dale Tillery, Presiding Judge of the 134th Judicial District Court.


                                                     /David Lewis/
                                                     DAVID LEWIS
                                                     JUSTICE